Case 1:18-cv-02074-WYD-STV Document 97 Filed 01/15/19 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-02074-WYD-STV

  MASTERPIECE CAKESHOP INCORPORATED, a Colorado
  corporation, et al.,

         Plaintiffs,

  v.

  AUBREY ELENIS, Director of the Colorado Civil Rights Division, in her
  official capacity, et al.,

         Defendants.


                        STATE OFFICIALS’ MOTION FOR LIMITED
                          EXPEDITED RECIPROCAL DISCOVERY


         Defendants, collectively referred to as the State Officials, respectfully move under

  Fed.R.Civ.P. (“Rule”) 26(d)(1) for leave to conduct limited expedited reciprocal discovery in

  advance of the yet-to-be scheduled evidentiary hearing on Plaintiffs’ yet-to-be filed amended

  motion for preliminary injunction. As grounds, the State Officials state:


                          D.C. COLO.LCivR 7.1(A) CERTIFICATION

         Counsel for the State Officials conferred with counsel for Plaintiffs who indicated that

  they oppose this motion because it is their “position that the parties do not need to file motions

  justifying discovery requests now that the defendants’ motion to dismiss the case has been

  denied.”
Case 1:18-cv-02074-WYD-STV Document 97 Filed 01/15/19 USDC Colorado Page 2 of 7




                                          BACKGROUND

         At a motions hearing on December 18, 2018, the Court denied Plaintiffs’ motion for

  preliminary injunction [ECF 57] without prejudice because it sought all of the relief that Plaintiffs

  could obtain if they ultimately prevail on the merits of their equitable claims against the State

  Officials. The Court ordered Plaintiffs to file an amended motion for preliminary injunction and

  the parties’ counsel to propose a briefing schedule for such motion, dates for an evidentiary

  hearing on such motion, and the amount of time needed for the hearing. Doc. 90.

         On January 11, 2019, the parties submitted a joint report in compliance with the Court’s

  Order [Doc. 96], in which each side proposed that Plaintiffs file an amended motion for

  preliminary injunction by January 18, 2019 and, depending on whether certain events obtain, that

  a two-day evidentiary hearing commence on March 11, 2019. If these proposed dates are

  approved by the Court, the State Officials propose that the window for conducting limited

  expedited discovery related only to Plaintiffs’ narrowed request for preliminary relief and the

  State Officials’ defenses to same open on January 19, 2019, and close on February 22, 2019. Doc.

  96. The State Officials hereby request leave to serve five (5) early Rule 34 document production

  requests, inclusive of all sub-parts, to be responded to within twenty-one (21) days of service, and

  to take four (4) early depositions under Rule 30, inclusive of any depositions under Rule 30(b)(6),

  that must be completed at least fourteen (14) days before the evidentiary hearing on Plaintiffs’

  amended motion. These requests are in total, not per Plaintiff, and the State Officials do not

  oppose allowing Plaintiffs to conduct reciprocal discovery subject to the same per-side limitations

  and expedited schedule.



                                                   2
Case 1:18-cv-02074-WYD-STV Document 97 Filed 01/15/19 USDC Colorado Page 3 of 7




         In the State Officials’ view, the purpose of such discovery is to test the allegations in the

  First Amended Verified Complaint [Doc. 51] as they relate to only the narrowed claim(s) for

  relief asserted in Plaintiffs’ amended motion for preliminary injunction, as well as to any of the

  State Officials’ defenses to the same. Due to Plaintiffs not yet having filed an amended motion,

  the State Officials can only speculate that they may seek, without limitation, documents related

  to the bakery’s past denials of service for made-to-order baked goods, past offers to provide

  alternative baked goods to customers whom it has denied made-to-order baked goods, and its

  policies and procedures for accepting or denying requests for made-to-order baked goods. They

  also may seek, without limitation, to depose Plaintiffs, Debi Phillips (the bakery’s co-owner), and

  Lisa Eldfrick (a bakery employee).

         The State Officials request that this Court order the parties to: (1) file their exact document

  production requests and a list identifying any intended deponents, including any Rule 30(b)(6)

  deposition topics, along with legal argument not to exceed seven (7) pages explaining why the

  discovery sought is narrowly tailored to support or oppose the amended motion for preliminary

  relief and legally discoverable by January 21, 2019; and (2) file any legal argument not to exceed

  seven (7) pages explaining why the discovery sought by the other side is not narrowly tailored

  and/or legally discoverable by January 23, 2019. The State Officials further request that the Court

  issue an order expressly approving or disapproving the limited expedited discovery sought by

  each side by January 25, 2019.


                                            ARGUMENT

         Under Rule 26(d), the parties may not seek discovery from any source until after they

  have conferred as required by Rule 26(f) unless they first obtain leave of Court. Here, the parties
                                                 3
Case 1:18-cv-02074-WYD-STV Document 97 Filed 01/15/19 USDC Colorado Page 4 of 7




  engaged in a Rule 26(f) conferral before filing their original joint Proposed Scheduling Order on

  October 17, 2018 [Doc. 45]. But thereafter all disclosures and discovery were stayed by Court

  Order [Docs. 48 and 79], and the stay has not yet been lifted. And even if the stay is lifted at the

  scheduling conference set for January 15, 2019 [Doc. 91], Plaintiffs have not yet filed an amended

  motion for preliminary injunction and likely will not do so until January 18, 2019 at the earliest.

         “The court may, in the exercise of its broad discretion, alter the timing, sequence and

  volume of discovery.” Qwest Commc’ns Int’l, Inc. v. WorldQuest Networks, Inc., 213 F.R.D. 418,

  419 (D. Colo. 2003) (citing Fed.R.Civ.P. 26(b)(2) and 26(d)). “[A] party seeking expedited

  discovery in advance of a Rule 26(f) conference has the burden of showing good cause[,]” which

  “may be satisfied where a party seeks a preliminary injunction[.]” Id. (citations omitted). “Thus,

  on a showing of good cause, the Court may authorize expedited, limited discovery ‘narrowly

  tailored to seek information necessary to support expedited or preliminary relief.’” Advanced

  Career Techs., Inc. v. Does 1-10, No. 13-CV-00304-WJM-KLM, 2013 WL 1934005, at *1 (D.

  Colo. Mar. 11, 2013) (quoting Avaya, Inc. v. Acumen Telecom Corp., No. 10–cv–03075–CMA–

  BNB, 2011 WL 9293, at *2 (D.Colo. Jan. 3, 2011). In applying the good cause test, a court should

  consider the scope of the discovery sought to ensure that it is reasonably tailored to the specific

  issues to be addressed at the preliminary injunction hearing. Qwest, 213 F.R.D. at 420 (citation

  omitted).

         In addition to the scope of discovery sought, the Court should also consider and decide

  whether the subject matter is legally discoverable. See, e.g., Sica v. Connecticut, 331 F. Supp. 2d

  82, 88 (D. Conn. 2004) (despite a federal plaintiff’s allegations of bad faith, denying the plaintiff’s

  Rule 26(d) request to question “through deposition, interrogatories, or otherwise” those members

                                                    4
Case 1:18-cv-02074-WYD-STV Document 97 Filed 01/15/19 USDC Colorado Page 5 of 7




  of the medical board responsible for overseeing the pending licensure action, and noting that “it

  would be an affront to this state agency to have subjected Board members to cross-examination

  on issues that they will shortly be called upon to decide at the upcoming hearing.”); Grant v.

  Shalala, 989 F.2d 1332, 1344 (3rd Cir.1993) (“It has long been recognized that attempts to probe

  the thought and decision making processes of judges and administrators are generally

  improper.”); United States v. Morgan, 313 U.S. 409, 422 (1941) (questioning an administrator

  about the process by which a decision had been reached would undermine the administrative

  process).

         Finally, the relief requested by this motion will ensure the parties’ ability to timely conduct

  limited expedited reciprocal discovery in advance of the evidentiary hearing on Plaintiffs’

  amended motion for preliminary injunction, and avoid the need for the parties to file and the Court

  to decide Rule 26(c) motions for protective order and any concomitant delay that may result.


                                           CONCLUSION

         For the above reasons, the State Officials respectfully request that this Court order the

  parties to: (1) file their exact document production requests and a list identifying any intended

  deponents, including any Rule 30(b)(6) deposition topics, along with legal argument not to exceed

  five (5) pages explaining why the discovery sought is narrowly tailored to support or oppose the

  amended motion for preliminary relief and legally discoverable by January 21, 2019; and (2) file

  any legal argument not to exceed five (5) pages explaining why the discovery sought by the other

  side is not narrowly tailored and/or legally discoverable by January 23, 2019. The State Officials

  further respectfully request that the Court issue an order expressly approving or disapproving the

  limited expedited discovery sought by each side by January 25, 2019.
                                                 5
Case 1:18-cv-02074-WYD-STV Document 97 Filed 01/15/19 USDC Colorado Page 6 of 7




        DATED: January 15, 2019.


                                          PHILLIP J. WEISER
                                          Attorney General



                                          s/ Grant T. Sullivan
                                          Grant T. Sullivan*
                                          Assistant Solicitor General
                                          Vincent E. Morscher*
                                          Senior Assistant Attorney General
                                          Jacquelynn Rich Fredericks*
                                          Senior Assistant Attorney General
                                          1300 Broadway, 6th Floor
                                          Denver, Colorado 80203
                                          Telephone: (720) 508-6000
                                          Facsimile: (720) 508-6041
                                          grant.sullivan@coag.gov
                                          vincent.morscher@coag.gov
                                          jacquelynn.richfredericks@coag.gov
                                          Counsel for the State Officials
                                          *Counsel of Record




                                      6
Case 1:18-cv-02074-WYD-STV Document 97 Filed 01/15/19 USDC Colorado Page 7 of 7




                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 15, 2019, the foregoing was filed with the Clerk of Court

  using the CM/ECF system, which will send notification of such filing to the following:


         Kristen K. Waggoner
         James A. Campbell
         Jonathan A. Scruggs
         Jacob P. Warner
         Katherine L. Anderson
         ALLIANCE DEFENDING FREEDOM
         15100 N. 90th Street
         Scottsdale, AZ 85260
         kwaggoner@ADFlegal.org
         jcampbell@ADFlegal.org
         jscruggs@ADFlegal.org
         jwarner@ADFlegal.org
         kanderson@ADFlegal.org


         David A. Cortman
         ALLIANCE DEFENDING FREEDOM
         1000 Hurricane Shoals Road NE
         Suite D-1100
         Lawrenceville, GA 30043
         dcortman@ADFlegal.org

         Nicolle H. Martin
         7175 W. Jefferson Avenue
         Suite 4000
         Lakewood, CO 80235
         nicollem@comcast.net


                                                               s/ Terri Connell
                                                              Terri Connell




                                                 7
